Citation Nr: 1002712	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  08-09 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disease, to 
include coronary artery disease and ischemic heart disease.

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for depression and 
memory loss.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to December 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The first issue which was certified for appellate review was 
service connection for coronary artery disease.  As reflected 
on the title page of this decision, the Board has slightly 
recharacterized that issue to encompass all types of heart 
disease.  A claimant's identification of the benefit sought 
does not require any technical precision.  Ingram v. 
Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro 
se claimant who knows what symptoms he is experiencing and 
that are causing him disability, .... [and] it is the 
Secretary who knows the provisions of title 38 and can 
evaluate whether there is a potential under the law to 
compensate an averred disability based on a sympathetic 
reading of the material in a pro se submission.")  A 
claimant may satisfy this requirement by referring to a body 
part or system that is disabled or by describing symptoms of 
the disability.  Brokowski v. Shinseki, 23 Vet. App. 79 
(2009); see also See Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009) (stating that, when determining the scope of a claim, 
the Board must consider "the claimant's description of the 
claim; the symptoms the claimant describes; and the 
information the claimant submits or that the Secretary 
obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3).  
Thus, given the Veteran's description of his claim, the Board 
finds that recharacterization of the issue of entitlement to 
service connection for heart disease, to include coronary 
artery disease and ischemic heart disease, is most 
appropriate.

On October 13, 2009, in accordance with authority provided in 
38 U.S.C.A. § 1116, the Secretary of Veterans Affairs 
announced his decision to establish presumptions of service 
connection, based upon exposure to herbicides within the 
Republic of Vietnam during the Vietnam era, for three new 
conditions:  ischemic heart disease, Parkinson's disease, and 
B cell leukemias.  As required by 38 U.S.C.A. § 1116, the 
Department of Veterans Affairs (VA) will issue regulations 
through notice and comment rule-making procedures to 
establish the new presumptions of service connection for 
those diseases.  Those regulations will take effect on that 
date that final rule is published in the Federal Register.  
Until that time, VA does not have authority to establish 
service connection and award benefits based upon the planned 
new presumptions.  On November 20, 2009, the Secretary of 
Veterans Affairs directed the Board to stay action on all 
claims for service connection that cannot be granted under 
current law but that potentially may be granted based on the 
planned new presumptions of service connection for ischemic 
heart disease, Parkinson's disease, and B cell leukemias 
based upon exposure to herbicides in the Republic of Vietnam 
during the Vietnam era.  As this appeal contains at least one 
claim that may be affected by these new presumptions, the 
Board must stay action on that matter in accordance with the 
Secretary's stay.  Once the planned final regulations are 
published, the adjudication of any case or claim that has 
been stayed will be resumed.  

In November 2009, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
hypertension, depression and memory loss, and PTSD. 

As an initial matter, during his November 2009 hearing, the 
Veteran indicated that he was awarded entitlement to Social 
Security Administration (SSA) disability benefits for his 
claimed memory loss and hypertension, effective in 2007.  The 
Court has held that where there is notice the Veteran is 
receiving SSA disability benefits VA has a duty to acquire a 
copy of the decision granting such benefits and the 
supporting medical documents when there exists a reasonable 
possibility that the records could help the Veteran 
substantiate the claim for benefits.  Murincsak v. Derwinski, 
2 Vet. App. 363, 372-3 (1992); see also Golz v. Shinseki, No. 
2009-7039 (Fed. Cir. Jan. 4, 2010).  Although VA is not 
obligated to follow a determination made by SSA, these 
records may be relevant to the matters on appeal.

Concerning his claim for service connection for PTSD, the 
Veteran alleged in-service stressful experiences that 
involved two types of incidents.  During his hearing and in 
multiple statements of record, the Veteran described 
witnessing a young girl strapped with grenades killed while 
in a convoy to obtain truck parts with members of another 
company.  He reported that the girl was shot after 
approaching the convoy and exploded, with blood and other 
body parts landing on or near him.  He has also described his 
daily duties as a truck driver in a convoy as stressful 
experiences, noting that he often drove the fuel truck.  As 
the last truck in the convoy, he was forced to be isolated 
(at least 150 yards) from the rest of his company at all 
times due to security and safety procedures.  He reported 
feeling like a "sitting duck" and being afraid, as he was 
on his own if the convoy was hit.  

Service personnel records show that he was stationed in 
Vietnam with the United States Army (442nd Transportation 
Company) from April 1968 to April 1969 and participated in 
Vietnam Counteroffensive Phase IV and V campaigns while in 
country.  His principal duty during service in Vietnam was 
listed as SR Heavy Truck Driver.  The Veteran's DD Form 214 
also listed his military occupational specialty as 
Truckmaster.  In addition, post-service VA treatment notes 
dated in 2005 and 2006 reflected diagnoses of PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2009).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's treatment records, and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 
2009).

In a March 2008 memorandum, the RO made a formal finding that 
there was a lack of information required to corroborate 
stressors associated with the Veteran's claim for service 
connection for PTSD.  However, the Board finds that, 
collectively, the aforementioned lay and objective evidence 
tends to corroborate the Veteran's assertions of 
participation in and isolation while driving a fuel truck in 
military convoys in Vietnam, and that these events were 
apparently stressful to him.  While the Board notes that the 
evidence does not specifically establish that the Veteran was 
isolated during the convoys, or the actual level of any fear 
experienced by the Veteran in connection with the convoys, 
requiring corroboration of every detail defines 
"corroboration" far too narrowly.  Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).

In light of the cumulative record discussed above, the AMC/RO 
should arrange for the Veteran to undergo an examination to 
determine whether he has PTSD based on the verified stressor 
of being isolated as a fuel truck driver during military 
convoys while in Vietnam.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

The claims file reflects that the Veteran has received 
medical treatment from the VA Medical Centers (VAMC) in 
Murfreesboro and Nashville, Tennessee; however, as the claims 
file only includes outpatient and inpatient treatment records 
from those providers dated up to November 2006, any 
additional records from those facilities should be obtained.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The AMC/RO should obtain and 
associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1. The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his claimed 
hypertension and psychiatric disorders for 
the period from December 1969 to the 
present.  Of particular interest are any 
outstanding VA records of evaluation 
and/or inpatient or outpatient treatment 
of the Veteran's claimed disorders from 
the Murfreesboro VAMC and Nashville VAMC, 
for the period from November 2006 to the 
present.

After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  Appropriate efforts should be taken to 
obtain a complete copy of the Veteran's 
Social Security Administration disability 
determination with all associated medical 
records.

3.  Thereafter, the Veteran should be 
afforded a VA medical examination to 
determine the nature and etiology of his 
claimed PTSD.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

Based on a review of the claims folder, 
examination of the Veteran, and utilizing 
sound medical principles, the examiner is 
requested to offer an opinion, with full 
supporting rationale, as to whether the 
Veteran has PTSD meeting the criteria of 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994), and, if 
so, whether it is at least as likely as 
not that the Veteran's PTSD is the result 
of any verified in-service event(s).  

In rendering such determination, the 
examiner is instructed that only the 
Veteran's participation in and isolation 
while driving a fuel truck in military 
convoys in Vietnam addressed above, may be 
considered for the purpose of determining 
whether the Veteran has experienced in-
service stressor(s) sufficient to have 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the Veteran's verified 
stressor(s). 

4.  Upon completion of the above, 
readjudicate the issues on appeal, with 
consideration of all evidence obtained 
since the issuance of the supplemental 
statement of the case in November 2008.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

